upon the ground that all claim of the plaintiff of title to the land, or of any interest therein, whether as dower or otherwise, was cut off by the judgment under which the defendant acquired title. That being a party to the action, she was bound to set up any defence she had to the relief demanded by the plaintiff therein, which was a sale of the land for the purpose of paying the debts of the grantor, or of her grantor, whether such defence was a bar to the entire action, by showing a valid title to the whole land as against the claim made by the plaintiff, or partial only, by showing title to part or some lien or claim thereto, contingent or otherwise, not subject to the claim of the plaintiff. That Lewis v. Smith (5th Selden), was not applicable to the facts of this case.
All concur for reversal except GROVER, J., dissenting.
Judgment reversed.